Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 62/787,251 filed on 12/31/2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hares in the publication (US 2016/0346930 A1).
Regarding claim-1 Hares discloses a surgical robotic system comprising a plurality of moveable arms carts (Fig.2) shows a surgical system with at least two robots (10 & 11) with movable carts (21 & 41) respectively, each supporting at least one robotic manipulator arm (Fig.2) further shows arms (20 & 40) are supported by the carts (21 & 41) respectively, also recited in (¶:[0036]), 
each arm cart having a base shaped to be position-able proximally adjacent to a base of another one of the arm carts from (Fig.2) it is seen that the two bases 
Regarding claim-2 Hares discloses the system of claim-1, Hares further discloses wherein each arm cart has a base having an elongate lateral edge position-able proximally adjacent an elongate lateral edge of another one of the arm carts (Fig.2) shows the bases of the two carts (21 &1) have straight edges with identical lengths and widths which enable them to be positioned proximally adjacent to each other.
Regarding claim-5 Hares discloses the system of claim-1, Hares further discloses wherein at least one of the arm carts includes a sensor (¶:[0040] recites each of the arm cart is equipped with a position sensor which could be of different types such as optical position encoders, ultrasonic or radio distance sensors) for use in detecting proximity of arm carts (¶:[0048]-[0049] explains those distance sensors detect some datum markers and feed those data to a processor, and the processor calculated the distance between the bases of the two robots 10 and 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2016/0346930 A1) by Hares in view of the publication (US 2018/0344421 A1) by Cagle et al.
Regarding claim-3 Hares discloses the system of claim-1, Hares does not specifically discloses wherein at least one of the arm carts is releasably attachable to a second one of the arm carts.
However, Cagle discloses a cart for surgical robot which is releasably couple-able to a surgical table (Abstract), wherein he shows in (Fig.7B) a surgical system having an arm-cart (950) with robotic arm (930) which comes next to a surgical table (900) during surgery, which is analogues to the arm-cart and surgical table arrangement  shown in (Fig-2) of Hares.
Cagle further teaches the arm cart has two coupling members (1239A, 1239B) which couple to the attachment interfaces (1221A, 1221B) of the surgical table, as shown in (Fig.9A) and those members of the arm-cart couples with the interface members of the surgical table, as shown in (Fig.9B), and (¶:[0058] & [0061] describes the whole arrangement). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm carts of Hares to have coupling mechanism on both carts similar to the arrangement shown in Cagle (Fig.9A,B) so that during surgery the carts are locked and prevent any relative movement between the two carts.
Regarding claim-4 Hares in view of Cagle disclose the limitations of claim-3, Cagle further teaches wherein at least one of the arm carts includes a sensor for use in detecting attachment or detachment of the arm carts (¶:[0048] recites, the arm cart and or the surgical table includes a sensor and or receptor for indicating when the arm cart is properly positioned to couple with the surgical table), it would have been .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2016/0346930 A1) by Hares in view of the publication (US 2019/0329418 A1) by SUTHERLAND et al.
Regarding claim-6 Hares discloses a robotic manipulator arm comprising: 
a base 9Fig.2) shows a robot (10) with manipulator arm (20); a robotic manipulator arm on the base (Fi.2) further shows the manipulator arm (20) is attached to a base (21);
a surgical instrument removably attachable to the robotic manipulator arm (¶:[0052] recites, an instrument is releasably attach with the interface of the manipulator arm);
Hares does not specifically disclose the base is mounted on a plurality of holonomic wheels.
However, SUTHERLAND discloses a robot comprising a mobile base with a head module supported above the mobile base, which is provided with holonomic drive arrangement (Abstract), wherein he teaches the base module includes omnidirectional wheels for effective holonomic movement of the robot (¶:[0044]).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hares by changing the wheel on the arm carts with omnidirectional or holonomic wheels, as holonomic 
Regarding claim-7 Hares discloses the system of claim-1, Hares does not specifically discloses wherein at least one of the carts has a base mounted on a plurality of holonomic wheels, however SUTHERLAND discloses a robot comprising a mobile base (Abstract), wherein he teaches the base module includes omnidirectional wheels for effective holonomic movement of the robot (¶:[0044]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hares by changing the wheel on the arm carts with omnidirectional or holonomic wheels, as holonomic movement is advantageous to accurately position the carts in proper position as taught by SUTHERLAND (¶:[0044]).
Regarding claim-8 Hares in view of SUTHERLAND disclose the limitations of claim-7, Hares further discloses each of the carts has a base mounted on a plurality of wheels (Fig.2) shows each base of the two carts (21 & 41) are mounted on four wheels, however does not specifically disclose those wheels are holonomic. 
SUTHERLAND teaches the base module includes omnidirectional wheels for effective holonomic movement of the robot (¶:[0044]), and it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hares by changing the wheel on the arm carts with omnidirectional or holonomic wheels, as holonomic movement is advantageous to accurately position the carts in proper position as taught by SUTHERLAND (¶:[0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792